Citation Nr: 0404005	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility to receive 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  

ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran had active military service from August 1977 
to August 1979.

3.  The entire Chapter 34 educational benefits program 
expired on December 31, 1989.

4.  The veteran did not have Chapter 34 educational benefits 
remaining on December 31, 1989.  



CONCLUSIONS OF LAW

1.  There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 2002); 
38 C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 
1996).

2.  The basic eligibility requirements for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012, 3452, 
5107 (West 2002); 38 C.F.R. §§ 21.7040, 21.7044 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

The record reflects that the veteran has been notified of the 
evidence necessary to substantiate his claim in the September 
2002 RO letter and the April 2003 statement of the case.  
Furthermore, all relevant evidence, including the veteran's 
DD 214, has been associated with the claims folder.  Thus, 
the Board concludes that the veteran has received the notice 
and assistance contemplated by law.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Analysis

According to his May 2003 VA Form 9, Substantive Appeal, the 
veteran in this action is seeking entitlement to Chapter 34 
education benefits.  However, the RO has considered the 
veteran's claim as eligibility for educational benefits under 
Chapter 30.  The Board notes that educational assistance 
under Chapter 34 was terminated for all eligible veterans 
effective December 31, 1989.  See 38 U.S.C.A. § 3462(E).  In 
that regard, as of May 24, 1996, the federal regulations 
dealing with the administration of the Chapter 34 program 
(38 C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) were 
rescinded because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to 
pay educational assistance benefits under the Chapter 34 
program for training pursued after December 31, 1989.  
However, veterans with Chapter 34 eligibility remaining on 
that date may establish eligibility for educational 
assistance under Chapter 30, provided certain conditions are 
met.  See 38 U.S.C.A. §§ 3011, 3012.  Thus, the RO properly 
considered the veteran's claim as basic eligibility for 
Chapter 30 educational benefits.

The provisions of 38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. 
§ 21.7044(a) provide that an individual is entitled to basic 
educational assistance under Chapter 30 if, as of December 
31, 1989, he was eligible for educational assistance benefits 
under Chapter 34; was on active duty at any time during the 
period beginning on October 19, 1984, and ending on July 1, 
1985, continued on active duty without a break in service; 
and, after June 30, 1985, was discharged or released from 
active duty (a) for a service-connected disability, (b) for a 
medical condition which pre-existed service on active duty 
and which VA determines was not service-connected, (c) for 
hardship, (d) involuntarily for convenience of the Government 
as a result of reduction in force after completing  not less 
than 30 months of continuous active duty, (e) involuntarily 
for convenience of the Government due to a reduction in 
force, or (f) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individuals performance of duty.  

An individual may also establish eligibility for Chapter 30 
benefits based on a combination of active duty in the Armed 
Forces, together with service in the Selected Reserve.  
Specifically, Title 38, United States Code, § 3012(a) 
provides that an individual may establish eligibility for 
educational assistance under Chapter 30 if all of the 
following six requirements are met: (1) the individual had 
eligibility for educational assistance under Chapter 34; (2) 
as of December 31, 1989, the individual had Chapter 34 
benefits remaining; (3) the individual completed the 
requirements of a secondary school diploma before January 1, 
1990, or successfully complete the equivalent of 12 semester 
hours in a program leading to a standard college degree, 
which may be done at any time; (4) was on active duty on 
October 19, 1984 and served without a break in service from 
October 19,1984 through June 30, 1985; 5) after June 30, 
1985, served at least 2 years of continuous active duty in 
the Armed Forces, or was discharged or released from active 
duty (a) for a service-connected disability, (b) for a 
medical condition which preexisted service on active duty and 
which VA determines was not service-connected, (c) for 
hardship, (d) involuntarily for convenience of the Government 
as a result of reduction in force, or (f) for a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department concerned; and served at least 4 
continuous years in the Selected Reserves or was discharged 
or released for a service-connected disability, for a medical 
condition which preexisted service on active duty and which 
VA determines was not service-connected, for hardship, 
involuntarily for convenience of the Government, for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty, or before completing 4 years ceases to 
be a member of the Selected Reserve during the period from 
October 1, 1991 to September 30, 1999 by reason of 
inactivation of his unit.  See 38 U.S.C.A. § 3012; 38 C.F.R. 
§ 21.7044.

The Board notes that the record demonstrates the veteran 
served on active duty from August 1977 to August 1979.  He 
was discharged in August 1979 under honorable conditions.  
Eligibility for Chapter 34 benefits terminates 10 years after 
discharge from service or on December 31, 1989, whichever is 
earlier.  See 38 C.F.R. § 21.1042(a).  Assuming without 
deciding that the veteran was eligible for Chapter 34 
benefits, the veteran's delimiting date would have been 10 
years from his separation date, or August 1989.  Thus, the 
veteran was not eligible for Chapter 34 benefits on December 
31, 1989.  

Accordingly, the Board finds that the basic eligibility 
criteria for VA educational assistance benefits under 
38 U.S.C.A. §§ 3011(a)(1)(B) or 3012(a)(1)(B) have not been 
met.  The record does not establish that the veteran had 
Chapter 34 benefits remaining on December 31, 1989 or that he 
entered on active duty as a member of the Armed Forces at any 
time after August 1979; thus, the Board need not consider the 
remaining criteria.  

The Board recognizes that the veteran has stated that he 
served in the "Army Guard Reserve;" however, there is no 
evidence demonstrating active military service after August 
1979.  The Board notes that even if the veteran did serve in 
the reserves, he still would not meet the basic eligibility 
requirements for Chapter 30 educational assistance benefits 
because he did not have Chapter 34 benefits remaining on 
December 31, 1989.  The Board also recognizes that the 
veteran has argued that he initially applied for educational 
assistance benefits within the ten year time period.  
However, a review of the record reflects that the veteran 
first applied for VA educational assistance benefits in 
February 1999, almost twenty years after his discharge from 
active service.

Finally, the Board notes that the veteran statements indicate 
that he may have been misinformed about his eligibility 
status at the time of his enlistment in 1977.  However, that 
fact alone is insufficient to confer eligibility under 
Chapter 30.  In this regard, the Unites States Court of 
Appeals for Veterans Claims has held that the remedy for 
breach of any obligation to provide accurate information 
about eligibility before or after discharge cannot involve 
payment of benefits where the statutory eligibility 
requirements for those benefits are not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that because the 
payment of government benefits must be authorized by statute, 
the fact that a veteran may have received erroneous advice 
from a government employee cannot be used to estop the 
government from denying benefits).  

Accordingly, in this case, the law is dispositive and the 
criteria for basic eligibility to educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met.  Where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. at 430.  




ORDER

Basic eligibility for educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is not 
established as a matter of law.  The appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



